Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered June 9, 1998, convicting him of promoting an obscene sexual performance by a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The facts of this case are fully set forth in People v Barrows (177 Misc 2d 712) and briefly restated in People v Barrows (273 AD2d 246 [decided herewith]). Contrary to the defendant’s contention, Penal Law § 263.10, as applied in this case, does not violate the Commerce Clause of the United States Constitution (US Const, art I, § 8, cl [3]). The statute, which was enacted to protect children from the sexual exploitation necessarily involved in the production of pornographic material, does not unduly burden interstate commerce (see, New York v Ferber, 458 US 747).
The defendant’s remaining contentions are without merit. Joy, J. P., Friedmann, Goldstein and McGinity, JJ., concur.